Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 objected to because of the following informalities:  	“wherein imaging sequence” appears it should be “wherein the imaging sequence”.	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, and 10-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Katscher et al. (US 2008/0077006 A1), hereinafter referred to as Katscher.	With reference to claims 1, 13 and 14, Katscher teaches a method for determining a normalized magnetic resonance (MR) relaxation parameter for an object under examination using an imaging sequence in which the MR signal of the object under examination is detected at a first echo time and at a second echo time, the method comprising: 	determining the first MR signal for the object under examination obtained at the fist echo time (Fig. 1, 1 and 3, ¶0021); 	determining the second MR signal for the object under examination obtained at the second echo time (Fig. 1, 2 and 4, ¶0021); .
	With reference to claim 16, Katscher further teaches  calculating the normalized MR relaxation parameter comprises: determining an image sequence dependent MR relaxation parameter based on the first MR signal, the second MR signal, the first echo time and the second echo time; and adding a constant offset value to the image sequence dependent MR relaxation parameter, the constant offset value depending on the first echo time TE1, the second echo time TE2, the first MR signal, and the second MR signal (¶0021, 0023).	With reference to claim 17, Katscher further teaches the normalized MR relaxation parameter is an image sequence dependent MR relaxation parameter that equals the inverse of a relaxation time (¶0021, ¶0023).	With reference to claim 18, Katscher further teaches the reference tissue comprises brain tissue of the object under examination (¶0021, ¶0023).	With reference to claim 19, Katscher further teaches the reference tissue is added to an imaging space in which the first and second MR signals are detected, and wherein the reference tissue is non-object-under- examination tissue (¶0021, ¶0023).
Allowable Subject Matter
Claims 8, 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  	The prior art does not disclose or suggest the claimed " normalized image sequence dependent MR relaxation parameter satisfies the following equation: 
    PNG
    media_image1.png
    43
    146
    media_image1.png
    Greyscale
 where nR2* is the 
    PNG
    media_image2.png
    59
    180
    media_image2.png
    Greyscale
 where nR2* is the normalized MR relaxation parameter, TE1 is the first echo time, TE2 is the 15second echo time, k1 is a normalization factor for determining the first reference signal from the first MR signal, k2 is the normalization factor for determining the second reference signal from the second MR signal, and R2* is an image sequence dependent MR relaxation parameter which depends on the first echo time TE1, the second echo time TE2, the first MR signal, and the second MR signal" in combination with the remaining claim elements as set forth in claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Wiesigner et al. (US 2015/0276906 A1) teaches systems and methods for MR bone depiction.	Hanada et al. (US 2014/0167752 A1) teaches MR imaging and correction value calculation method.	van der Kouwe et al. (US 2010/0261993 A1) teaches a system and method for acquiring MRI data from bone and soft tissues.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY H CURRAN/Primary Examiner, Art Unit 2852